DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1-2 & 5, are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shimoda et al. (JP-2012/211,071, hereinafter Shimoda)Regarding claim 1-2, 	
A method for manufacturing a honeycomb structure that includes a tubular circumferential wall and partition walls forming a honeycomb-shaped cross-section and defining a plurality of cells extending inside the circumferential wall in an axial direction of the circumferential wall, the method comprising: 
a molding process that molds a mixture including ceramic particles, an organic binder, and a dispersion medium to obtain a molded body; 
a degreasing process that removes the organic binder included in the molded body to obtain a degreased body; and 
an impregnation process that impregnates an inside of the circumferential wall and the partition walls of the degreased body with metal silicon, 
wherein the impregnation process is performed under an inert gas atmosphere or a vacuum at a temperature between 1400°C and 1900°C.
Wherein the ceramic particles are particles of silicon carbide.
Shimoda teaches the following:
& 2a.) ([0023]) teaches example 1, which provides a composition that comprises SiC Powder, which acts as applicant’s ceramic particles, and external binder, and water which acts as applicant’s dispersion medium. This composition is then extruded to form a honeycomb shaped body. Noting, that (Fig. 1) depicts the honeycomb body to include a tubular circumferential wall and partition walls forming a honeycomb-shaped cross-section and defining a plurality of cells extending inside the circumferential wall in an axial direction of the circumferential wall.
([0014]) teaches that degreasing of the SiC molded product containing the binder is preferably performed in a nitrogen atmosphere or an air atmosphere.
& d.) ([0009]) teaches that the method disclosed for producing a SiC-SiC-based composite material of the present invention, the metallic Si and the SiC molded 
Regarding claim 5, 	
Wherein the impregnation process is performed by heating the degreased body in a state contacting a cluster of metal silicon.
Shimoda teaches the following:
([0015], lines 172-174) teaches that the Si ingot is a mass before being crushed to form Si metal powder, and has a smaller surface area and less oxidation than Si metal powder, so that the content of SiO2 is smaller than that of Si metal powder. [0015], lines 181-182) Adding that the shape of the metallic Si is not particularly limited, but a shape in which the metallic Si can be contacted and arranged on the SiC molded body is more preferable.  ([0015], lines 189-190) Further, the metallic Si may be placed in contact with the side or the bottom of the SiC molded body.
B.) Claim(s) 1-2 & 5, are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Miyazaki et al. (US-2013/0,213,620 hereinafter Miyazaki)
Regarding Claim 1-2 & 5,
A method for manufacturing a honeycomb structure that includes a tubular circumferential wall and partition walls forming a honeycomb-shaped cross-section and defining a plurality of cells extending inside the circumferential wall in an axial direction of the circumferential wall, the method comprising: 
a molding process that molds a mixture including ceramic particles, an organic binder, and a dispersion medium to obtain a molded body; 
a degreasing process that removes the organic binder included in the molded body to obtain a degreased body; and 
an impregnation process that impregnates an inside of the circumferential wall and the partition walls of the degreased body with metal silicon, 
wherein the impregnation process is performed under an inert gas atmosphere or a vacuum at a temperature between 1400 °C and 1900°C.
Wherein the ceramic particles are particles of silicon carbide.
Wherein the impregnation process is performed by heating the degreased body in a state contacting a cluster of metal silicon.
Miyazaki teaches the following:
& 2a.) ([0078]) teaches a composition comprising 100 parts by mass of the mixture of SiC powders were added 4 parts by mass of a binder, and water, and they were kneaded by the use of a kneader to obtain a kneaded material.
([0084]) teaches that next, the honeycomb formed body was subjected to degreasing at 500° C. for five hours in a nitrogen atmosphere.
& 5a.) ([0084]) teaches that during the firing of the honeycomb body, the metal Si block is put on the honeycomb structure and was melted to impregnate the outer peripheral wall and the partition walls with metal Si.
([0084]) teaches that the honeycomb bodies were fired at 1450° C for four hours in an inert gas in a vacuum or under reduced pressure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
C.) Claim(s) 3 & 6, are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda
Regarding Claim 3, 
Shimoda teaches the following:
Wherein the impregnation process is performed using metal silicon of an amount corresponding to a volume of 1.00 to 1.05 times a pore volume of the degreased body
Shimoda teaches the following:
([0015], lines 178-180) teaches that the weight of the metallic Si can be set according to the amount to be filled in the voids inside the SiC molded body, and in the case of making it dense, more Si than necessary for filling the gaps may be arranged. Wherein, the weight of Si used during impregnation is understood to be fixed to an amount filling in the voids. As such, the void size is understood to impact the amount of Si used during impregnation, as it follows the large the void, the more material needed to fill the void. Additionally, it is recognized that the amount of Si utilized is understood to impact the final density of the article fabricated. Accordingly, the size of the voids impacts both the amount of silicon implemented during the impregnation process and thus the density of the article produced. Consequently, the case law for result effective variables may be recited regarding the size of the voids and the amount of Si used during impregnation. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be discloses the claimed invention except for the optimal pore size utilized in the SiC preform and optimal amount of Si metal used for impregnation of the SiC preform.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the pore size utilized in the SiC preform and optimize the amount of Si metal used for impregnation of the SiC preform, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the pore size utilized in the SiC preform and optimize the amount of Si metal used for impregnation of the SiC preform for the purpose of tailoring the amount of SiC needed to fill the voids, ([0015], lines 178-180) and customize the density of the final article fabricated, ([0015], lines 178-180), respectively. 
Regarding claim 6, 	
Wherein the molding process obtains the molded body through extrusion-molding, and 
the impregnation process is performed by heating the degreased body that is arranged so that an extrusion-molding direction during the extrusion-molding coincides with a vertical direction in a state in which the cluster of metal silicon is placed on the degreased body.

([0023]) teaches that a mouthpiece having a grid-like slit was attached to the extruder, and a columnar clay was put into the extruder to prepare a honeycomb molded body having a plurality of cells in a columnar shape.
([0015], lines 172-174) teaches that the Si ingot is a mass before being crushed to form Si metal powder, and has a smaller surface area and less oxidation than Si metal powder, so that the content of SiO2 is smaller than that of Si metal powder. [0015], lines 181-182) Adding that the shape of the metallic Si is not particularly limited, but a shape in which the metallic Si can be contacted and arranged on the SiC molded body is more preferable. ([0015], lines 189-190) Further, the metallic Si may be placed in contact with the side or the bottom of the SiC molded body. Highlighting, that the case law for the rearrangement of parts may be recited for any perceived discrepancies arising from the position of the Si when in contact with the SiC honeycomb, see In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950), In re Gazda, 104 USPQ 400 & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
D.) Claim(s) 4, is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda and in view of Odaka et al. (US-6,387,834, hereinafter Odaka) and in further view of Kirsop Labs (Why impure solids melt at lower temperature, 2013, hereinafter Kirsop)
Regarding claim 4, 	
Wherein the impregnation process is performed using metal silicon with a purity of less than 98%.

(Col. 6, lines 56-61) teaches that the metallic silicon is a high purity metallic silicon (a metallic silicon whose impurities content is less than 1 ppm). The metallic silicon is heated at a temperature which is the melting point thereof or higher so as to be melted, and is impregnated into the molded body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing a SiC honeycomb preform that is first degreased followed by a heat treatment comprising the impregnation of the preform with metallic silicon that is melted to fill the voids of the preform of Shimoda. By utilizing a metallic silicon carbide that has the specified purity, as taught by Odaka. Highlighting, implementation of a metallic silicon carbide with the purity specified provides a means for an impregnation that permeates into the molded body due to capillary action and the like, and reacts with the free carbon in the molded body, (Col. 6, lines 62-65). Adding, that this would amount to nothing more than a use of a known metallic silicon purity, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Odaka. Highlighting from MPEP 2143, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding Claim 4, Shimoda as modified teaches the entirety of claim 1. Shimoda is silent on the purity of the silicon metal implemented for impregnation. In analogous art for the melting of compounds, Kirsop suggests details regarding advantages of optimizing the purity of a compound, and in this regard Kirsop teaches the following:
(¶2) teaches that the lattice is held together by various intermolecular forces, which come about because of the chemical nature of the solid. These forces must be disrupted when a substance melts, which requires an input of energy. This in turn translates to an elevated temperature. Thus, the stronger the forces that hold together a solid, the higher its melting point. It is not difficult to understand how impurities affect the melting point. Foreign substances in a crystalline solid disrupt the repeating pattern of forces that holds the solid together. Therefore, a smaller amount of energy is required to melt the part of the solid surrounding the impurity. As such the purity of a solid / crystalline material is understood to impact the melting point of the material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing a SiC honeycomb preform that is first degreased followed by a heat treatment comprising the In re Boesch, 205 USPQ 215 (CCPA 1980).  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Shimoda as modified / Kirsop discloses the claimed invention except for the optimal purity of a material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the purity of a material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the purity of a material for the purpose of tailoring a materials melting point, and/or reducing the amount of energy required to induce melting in a material, (¶2)
E.) Claim(s) 6, is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki
Regarding Claim 6
Wherein the molding process obtains the molded body through extrusion-molding, and
the impregnation process is performed by heating the degreased body that is arranged so that an extrusion-molding direction during the extrusion-molding coincides with a vertical direction in a state in which the cluster of metal silicon is placed on the degreased body.
Miyazaki teaches the following:
([0080]) teaches that next, the kneaded clay was extruded to form a honeycomb formed body. In the extrusion, by selecting a die and a jig having an appropriate form, the shape and thickness of the outer peripheral wall, thickness of the partition walls, cell shape, cell density, and the like were made to be desirable.
([0049]) teaches that the outer peripheral wall 3 and the partition walls 7 employing Si-impregnated SiC is densely formed with a high coefficient of thermal conductivity and thermal resistance to show sufficient strength. ([0084]) teaches that during the firing of the honeycomb body, the metal Si block is put on the honeycomb structure and was melted to impregnate the outer peripheral wall and the partition walls with metal Si. As such, the Si metal is understood to be in contact with both the vertical direction and horizontal direction. Accordingly, the case law for the rearrangement of parts may be recited regarding any perceived discrepancies with the placement of the Si metal in relation to SiC honeycomb body, see In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975), In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) & In re Gazda, 104 USPQ 400.
F.) Claim(s) 7, is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda, and in further of Watabe et al. (JP-2002/001,720, hereinafter Watabe)
Regarding claim 7, 	
Wherein the method includes a fabrication process that removes part of the molded body by bringing the molded body into contact with a fabrication tool heated to a temperature that burns and removes the organic binder, and 
the degreasing process is performed after the fabrication process.
Shimoda teaches the following:
([0023], lines 349-351) example 1 teaches that a mouthpiece having a grid-like slit was attached to the extruder, and a columnar clay was put into the extruder to prepare a honeycomb molded body having a plurality of cells in a columnar shape. This is followed by ([0023], lines 355-356) which teaches that after drying they honeycomb, it was degreased at 500 °C for 5 hours in a nitrogen atmosphere to obtain a SiC molded product. As such, the degreasing is understood to transpire after the fabrication processes. Adding, that the case law for rearrangement of methods steps may be recited for any perceived discrepancies regarding the order of the fabrication process and degreasing step, see e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Regarding Claim 7, Shimoda teaches the entirety of claim 1. Including implementing a ceramic composition that comprises ceramic particles with a binder. Shimoda is silent 
([0004]) teaches that when the thickness of the ceramic laminate is thin, the push-cutting device can accurately cut the cut end face vertically, but the thickness of the ceramic laminate is increased. In this case, since it is difficult to completely cut the ceramic composite, a notch with a depth of about 1/3 of the ceramic composite is made, debinding and sintering are performed, and then the ceramic is cracked to obtain a portion of a predetermined size. ([0010]) adding that the cutting frame is provided with a heating mechanism to heat the cutting steel wire. ([0013]) teaching that the binder contained in the ceramic laminate is softened and cut by directly heating. As such, the heated wire is understood to impact the binder, and the process comprises a debinding step. Accordingly, the case law for sequential vs simultaneous steps may be recited.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing a SiC honeycomb preform that is first degreased followed by a heat treatment comprising the impregnation of the preform with metallic silicon that is melted to fill the voids of the preform of Shimoda. By utilizing a heated wire as a means for cutting a ceramic composite material that comprises a binder, as taught by Watabe. Highlighting, In re Tatincloux, 108 USPQ 125 and in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
G.) Claim(s) 7-8, are rejected under 35 U.S.C. 103 Miyazaki and in further view of Watabe Regarding claim 7, 	
Wherein the method includes a fabrication process that removes part of the molded body by bringing the molded body into contact with a fabrication tool heated to a temperature that burns and removes the organic binder, and 
the degreasing process is performed after the fabrication process.
Miyazaki teaches the following:
([0080]) teaches the kneaded clay was extruded to form a honeycomb formed body. In the extrusion, by selecting a die and a jig having an appropriate form, the shape and thickness of the outer peripheral wall, thickness of the partition walls, cell shape, cell density, and the like were made to be desirable. This is followed by e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Regarding Claim 7, Miyazaki teaches the entirety of claim 1. Including implementing a ceramic composition that comprises ceramic particles with a binder. Miyazaki is silent on a fabrication process comprising removing a part of the molded body by using a heated fabrication tool. In analogous art for a ceramic fabrication process, the ceramic composition comprising ceramic particles, and a binder, Watabe suggests details regarding implementing a cutting tool that may be heated during the ceramic fabrication process, and in this regard Watabe teaches the following:
([0004]) teaches that when the thickness of the ceramic laminate is thin, the push-cutting device can accurately cut the cut end face vertically, but the thickness of the ceramic laminate is increased. In this case, since it is difficult to completely cut the ceramic composite, a notch with a depth of about 1/3 of the ceramic composite is made, debinding and sintering are performed, and then the ceramic is cracked to obtain a portion of a predetermined size. ([0010]) adding that the cutting frame is provided with a heating mechanism to heat the cutting 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing a SiC honeycomb preform that is first degreased followed by a heat treatment comprising the impregnation of the honeycomb with metal silicon that is melted to fill the pores of the honeycomb of Miyazaki. By utilizing a heated wire as a means for cutting a ceramic composite material that comprises a binder, as taught by Watabe. Highlighting, implementation of a heated wire provides a means for cutting a notch with a specified depth in the ceramic composite that is fabricated, ([0004]). 
 	Consequently reciting the case law for case law for sequential vs simultaneous steps as detailed above, generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125 and in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Regarding claim 8, 	
Wherein the honeycomb structure includes a connection portion that connects some of the cells to each other and includes one end that opens in the circumferential wall, and the fabrication process forms the connection portion.
Miyazaki teaches the following:
([0072]) teaches that as illustrated, in the heat exchanger element 220 of the present embodiment, there is a notch 31 in a part of the partition walls 7. Since a partition wall 7 has a notch 31, the thermal stress caused in the partition wall 7 can be relaxed, and, as a result, generation of a crack or breakage in the partition walls 7 can be inhibited. This is best seen in (Fig. 9), with commentary from ([0022]) stating that (Fig. 9) is an enlarged view of one end portion of a heat exchanger element having a notch in the partition walls. Similarly, ([0073]) teaches in the heat exchanger element 230 of the present embodiment, the outer peripheral wall 3 has a notch 33. By forming the notch 33 in the outer peripheral wall 3, thermal stress caused in the outer peripheral wall 3 can be relaxed, and, as a result, generation of a crack and breakage in the outer peripheral wall 3 can be inhibited. This is best seen in (Fig. 10), with commentary from [[0023]) stating that (Fig. 10) is an enlarged view of a part of a cross section of a heat exchanger element having a notch in the outer peripheral wall. Summarized, the use of notches as a means to lower thermal stress on both the interior partition walls and/or the exterior peripheral walls is understood to be disclosed. 
H.) Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda in view of Watabe and in further view of Miyazaki 
Regarding claim 8, 	
Wherein the honeycomb structure includes a connection portion that connects some of the cells to each other and includes one end that opens in the circumferential wall, and the fabrication process forms the connection portion. 
Regarding Claim 8, Shimoda as modified teaches the entirety of claim 1. Including implementing a heated wire that allows for the creating of notches in the ceramic body that are a predetermined depth. Shimoda is silent on the honeycomb structure including a connection portion that connects some of the cells to each other and includes one end that opens in the circumferential wall. In analogous art for the production of a honeycomb that comprises SiC, binder and water, that is degreased, and molded by extrusion, Miyazaki suggests details regarding implementing notches in the ceramic honeycomb body, and in this regard Miyazaki teaches the following:
([0072]) teaches that as illustrated, in the heat exchanger element 220 of the present embodiment, there is a notch 31 in a part of the partition walls 7. Since a partition wall 7 has a notch 31, the thermal stress caused in the partition wall 7 can be relaxed, and, as a result, generation of a crack or breakage in the partition walls 7 can be inhibited. This is best seen in (Fig. 9), with commentary from ([0022]) stating that (Fig. 9) is an enlarged view of one end portion of a heat exchanger element having a notch in the partition walls. Similarly, ([0073]) teaches in the heat exchanger element 230 of the present embodiment, the outer 3 has a notch 33. By forming the notch 33 in the outer peripheral wall 3, thermal stress caused in the outer peripheral wall 3 can be relaxed, and, as a result, generation of a crack and breakage in the outer peripheral wall 3 can be inhibited. This is best seen in (Fig. 10), with commentary from [[0023]) stating that (Fig. 10) is an enlarged view of a part of a cross section of a heat exchanger element having a notch in the outer peripheral wall. Summarized, the use of notches as a means to lower thermal stress on both the interior partition walls and/or the exterior peripheral walls is understood to be disclosed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing a SiC honeycomb preform that is first degreased followed by a heat treatment comprising the impregnation of the preform with metallic silicon that is melted to fill the voids of the preform of Shimoda. By utilizing notches on the interior partition walls and/or the exterior peripheral wall of the ceramic honeycomb body, as taught by Miyazaki. Highlighting, implementation of notches on the interior partition walls and/or the exterior peripheral wall of the ceramic honeycomb body provides a means for mitigating thermal stress caused in the interior partition walls and outer peripheral walls can be relaxed, and, as a result, generation of a crack and breakage in the both the interior partition walls and outer peripheral wall can be inhibited, ([0072] & [0073])
                                                                  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
George et al. (US-2011/0,204,548) – teaches in ([0009]) that the method of manufacturing a ceramic article includes extruding a wet ceramic material with an extruder apparatus, cutting the extruded wet ceramic material to form a ceramic article, and placing the ceramic article onto a tray body, the tray body associated with a microwave coupling cover configured to cover at least a portion of the ceramic article.
Akao et al. (JPH-11,291,220) – ([0018]) teaches that According to this method, first, the ceramic honeycomb body is extruded and molded according to a conventional method, dried, and then the ceramic honeycomb body has a low hardness before firing and is processed without using a special tool such as a diamond. When it is possible, drilling or milling is performed using an inexpensive tool for ordinary metal materials to machine the central hole of the non-circular cross section or the groove of the outer peripheral portion. Compared to the method of performing expensive drilling or milling after firing, the processing cost is remarkably low and there is an advantage that it is suitable for mass production.
Baba et al. (US-2015/0,005,151) – teaches a carbon fiber composite material having higher strength than conventional carbon fiber composite materials, and a brake member, a structural member for semiconductor, a heat resistant panel and a heat sink, all of which use this carbon fiber composite material. The carbon fiber composite material is obtained by mixing carbon fiber with a resin, subsequently molding the 
Ishiguro et al. (US-2020/0,399,185) – does not beat the instant application’s filing date. However, the (Abstract) discloses method for manufacturing a honeycomb structure.	 The method includes molding a molded body from a mixture containing silicon carbide particles, an organic component, and a dispersion medium, removing the organic component included in the molded body to obtain a porous honeycomb body, and impregnating an inner portion of partition walls of the porous honeycomb body with metal silicon. 
Kumar et al. (US-2019/0,255,735) – Noting, that this reference does not beat the instant application filing date. However, Kumar in the (Abstract) teaches a method of manufacturing a honeycomb body, comprising extruding honeycomb extrudate (200) in an axial direction (A), the honeycomb extrudate (200) having an outer periphery (206); and laser machining in situ the honeycomb extrudate (200) to form a laser cut in the honeycomb extrudate. A system for in situ cutting a wet green ceramic extrudate, comprising a laser (500, 732, 826) configured to irradiate laser energy to an outer periphery of a wet green ceramic article
Naikade et al. (Liquid infiltration of silicon based…, 2021 https://www.sciencedirect.com/science/article/pii/S0955221921009638?via%3Dihub) - Noting, that this reference does not beat the instant application filing date. However Naikade teaches in that (Abstract) a relation for an adequate pore fraction needed to obtain residual Si and C free composites via reactive Si-X alloy infiltration is presented. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                    

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715